 REALIST, INC.573WE WILL NOT refuse to bargain with the Hotel-Motel,Restaurant EmployeesUnion Local No. 200,Hotel and Restaurant Employees and Bartenders Inter-nationalUnion,AFL-CIO,the certified collective-bargaining representativeof our employees at our cafeteria on Louisiana Avenue,Little Rock,Arkansas,by failing to give it notice of a change in policy dealing with the status a workerhas as an employee when on a leave of absence,or by failing to offer to negotiatewith this Union regarding it, before placing it in effect.WE WILL NOT intimidate employees or threaten them with discharge whenthey are engaged in union or other concerted activity or because of such activity.WE WILL NOT in any like or related manner restrain or coerce employees inthe exercise of their rights to engage in union or other concerted activities forthe purpose of collective bargaining or other mutual aid or protection.All our employees are free to become,remain,or refrain from becoming or remain-ing members of the Hotel-Motel,Restaurant Employees Union Local No. 200, Hotelan I Restaurant Employees and Bartenders International Union,AFL-CIO.FRANKE'S, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced,or covered by any other material.Employees may communicate directly with the Board'sRegional Office, SeventhFloor Falls Building,22 North Front Street,Memphis,-Tennessee,38103, TelephoneNo. Jackson7-5451,if they have any question concerning this notice or compliancewith its provisions.Realist,Inc.andInternational Union,Allied IndustrialWork-ers of America,AFL-CIO. CaseNo. 18-CA-1511,6.May 13,1963DECISION AND ORDEROn March 26, 1963, Trial Examiner Lloyd Buchanan issued hisIntermediate Report in the above-entitled proceeding, finding thatRespondent had engaged in certain unfair labor practices and recom-mending that it cease and desist therefrom and take certain affirmativeaction, as set forth in the attached Intermediate Report.Thereafter,the Respondent filed exceptions to the Intermediate Report and asupporting brief.Pursuant to the provisions of Section 3(b) of,the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Leedom, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Intermedi-ate Report, the Respondent's exceptions and brief, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.ORDERThe Board adopts as its Order the Recommended Order of the TrialExaminer.142 NLRB No. 66. 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDINTERMEDIATE REPORT AND RECOMMENDED ORDERAdmitting its refusal to bargain, the Company here would test the Board'sprocedure and the Regional Director's certification of the Union as the exclusivecollective-bargaining representative of all the employees in the unit.The facts ofcertification and request and refusal to bargain are admitted; challenged are theRegional Director's action in setting aside an earlier election and his certificationafter a second election, and the Board's direction of a second electionThe charge was filed herein on December 28, 1962; the complaint issued onJanuary 7, 1963.A hearing was held before Trial Examiner Lloyd Buchanan atBerlin,Wisconsin, on February 26, 1963.Itwas admitted and I find that the Company, a Wisconsin corporation, manu-factures, sells, and distributes cameras, photographic accessories, and optical equip-ment; that during 1961 it sold and shipped from its plant in Berlin, Wisconsin, topoints outside the State, goods valued at more than $50,000; and that it is engagedin commerce within the meaning of the Act. It was also admitted and I find thatthe Union is a labor organization within the meaning of the Act.On August 16, 1962, the Regional Director recommended that an election held onJuly 17, 1962, in Case No. 18-RC-5183 be set aside, the Union having filed objectionsthereto.Overruling the Company's exceptions, the Board issued its Decision, Order,and Direction of Second Election on November 16.A second election was held onDecember 4, and on December 11 the Regional Director certified the Union as theexclusive collective-bargaining representative of the employees in the unit describedbelow.On December 21, 1962, the Union requested the Company to bargain collectively,but the Company on December 26 refused. The Company contends that its refusalto bargain was not an unfair labor practice, however, since the certification of theUnion is invalid because the election on which it was based did not represent thefree choice of the employees and because there had been a valid election in thesame bargaining unit within the preceding 12-month period.The Company's position that the certification was invalid and that there is thereforeno obligation to bargain with the Union is based on the contention that the RegionalDirector's and the Board's procedures and actions in the representation proceedingwere improper.That contention, and arguments in support thereof, were consideredin the representation proceeding, and were there rejected; at the instant hearingno matters were offered for consideration which were not or could not have beenpresented in the representation proceeding.It is neither my function nor my right to review the Board's determinations.Accepting its direction of a second election and the certification thereafter, and therequest and refusal to bargain being admitted, I find that at all times since Decem-ber 26, 1962, the Company has in violation of the National Labor Relations Act,as amended, 73 Stat. 519, refused to bargain with the Union as the collective-bargaining representative of the employees in an appropriate unit.Upon the basis of the above findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1. International Union, Allied IndustrialWorkers of America, AFL-CIO, is alabor organization within the meaning of Section 2(5) of the Act.2.All production and maintenance employees of the Company at its Berlin,Wisconsin, operation, including the timekeeper, but excluding the production controldepartment employees, production engineering department employees, office clericalemployees, professional employees, guards, and supervisors as defined in the Act,constitute a unit appropriate for the purposes of collective bargaining within themeaning of Section 9(b) of the Act.3.The Union was on December 11, 1962, and at all times since has been theexclusive bargaining representative within the meaning of Section 9(a) of the Act,of all employees in the aforesaid unit for the purposes of collective bargaining.4.By refusing,sinceDecember 26, 1962, to bargain collectively with the Unionas the exclusive representative of the employees in the appropriate unit, Realist,Inc., has engaged in and is engaging in unfair labor practices within the meaningof Section 8(a) (5) of the Act.5.By such refusal to bargain, thereby interfering with, restraining, and coercingitsemployees in the exercise of rights guaranteed in Section 7 of the Act, theCompany has engaged in and is engaging in unfair labor practices within the meaningof Section 8 (a) (1) of the Act REALIST, INC.5756.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in the case, I recommend that the Company,Realist, Inc., Berlin,Wisconsin,its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively with International Union,Allied IndustrialWorkers of America,AFL-CIO,as the exclusive representative of all its employeesin the appropriate unit with respect to rates of pay, wages,hours of employment,or other conditions of employment.(b) In any like or related manner interfering with,restraining,or coercing its em-ployees in the exercise of the right to self-organization,to bargain collectivelythrough representatives of their own choosing,and to engage in other concertedactivities for the purpose of collective bargaining or other mutual aid or protection,or to refrain from such activities,except to the extent that such right may be affectedby an agreement requiring membership in a labor organization as a condition ofemployment,as authorized in Section 8(a)(3) ofthe Act.2.Take the following affirmative action which I find will effectuate the policiesof the Act:(a)Upon request,bargain collectively with the Union as the exclusive representa-tive of the employees in the appropriate unit,and embody in a signed agreement anyunderstanding reached.(b) Post at its plant in Berlin,Wisconsin,copies of the attached notice marked"Appendix."iCopies of said notice,to be furnished by the Regional Director forthe Eighteenth Region,shall, after being duly signed by the Company's representative,be posted by the Company immediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter,in conspicuous places, including all places wherenotices to its employees are customarily posted.Reasonable steps shall be taken bythe Company to insure that said notices are not altered,defaced,or covered by anyother material.(c)Notify the Regional Director for the Eighteenth Region,inwriting,within20 days from the receipt of this Intermediate Report and Recommended Order, whatsteps have been taken to comply herewith?'In the event that thisRecommended Order beadopted bythe Board,the words "ADecisionand Order"shall be substitutedfor thewords"The RecommendedOrder of aTrial Examiner" In thenotice.In the further eventthat the Board's Order be enforcedby a decree of a UnitedStates Courtof Appeals,the words"Pursuantto a Decree of theUnited States Court of Appeals,Enforcing an Order" shall besubstituted for the words"Pursuantto a Decision and Order."2In the event that thisRecommended Order be adoptedby theBoard,thisprovisionshall be modifiedto read:"Notifysaid RegionalDirector,in writing,within 10 days fromthe date of this Order, what stepsthe Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the Labor ManagementRelations Act, we hereby notify our employees that:WE WILL bargain, upon request, with International Union, Allied IndustrialWorkers of America, AFL-CIO, as the exclusive representative of all employeesin the bargaining unit described herein with respect to rates of pay, hours ofemployment, or other conditions of employment, and embody in a signed agree-ment any understanding reached. The bargaining unit is:All production and maintenance employees of the Company at its Berlin,Wisconsin, operation, including the timekeeper, but excluding the produc-tion control department employees, production engineering departmentemployees, office clerical employees, professional employees, guards, andsupervisors as defined in the Act.WE WILL NOTin any like or related manner interfere with, restrain,or coerceour employees in the exercise of the right to self-organization, to form labor 576DECISIONSOF NATIONAL LABOR RELATIONS BOARDorganizations,to join or assist InternationalUnion, AlliedIndustrialWorkersof America, AFL-CIO, or any otherlabor organization,to bargain collectivelythrough representativesof their own choosing,and to engagein other concertedactivities for the purposeof collectivebargainingor other mutual aid or protec-tion,or to refrain from any orall of such activities,except tothe extent that suchright may be affectedby an agreement requiringmembershipin a labor organiza-tion as a conditionof employment, as authorizedin Section8(a)(3) of the Act.REALIST, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 consecutivedays from the date ofposting,and must not be altered,defaced,or coveredby any othermaterial.Employees may communicatewith theBoard'sRegionalOffice, 316 Federal Build-ing, 110 South Fourth Street,Minneapolis,Minnesota,55401, Telephone No. 339-0112,Extension2601, if they haveany question concerning this notice or compliancewithits provisions.Associated Grocers, IncorporatedandPaul D.Jackson.CaseNo. 19-RC-3177.May 13, 1963DECISION AND ORDERUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board. The hearing officer'srulings made at the hearings are free from prejudicial error and arehereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Petitioner claims to represent employees of the Employer.3.No question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act, for the followingreasons:The Petitioner seeks to represent seven bakery truckdrivers of theEmployer who are not presently being represented by the Intervenor.'The Employer contends that these. employees are, or should be, mem-bers of the Intervenor and are already covered underan existingcollective-bargaining agreement.The Employer is a cooperative engaged in the distribution of foodproducts to its members, who are independent supermarket operators.It has a warehouse in Seattle from which most of the products itsupplies to its members are distributed, by approximately 120 driversin 35-foot tractor-trailers.All of Associated's tractor-trailers areof an identical type except that the trailers used to haul baked goodshave heating units to keep the baked goods fresh.The duties of all3General Teamsters Local Union No. 174,affiliatedwith International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers of America,intervened on the basis ofits contract with a multiemployer association of which the Employer is a member.142 NLRB No. 64.